Citation Nr: 0025604	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

In his October 1997 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  However, during his August 1999 
RO hearing, the veteran stated that the RO hearing satisfied 
his request for a Travel Board hearing; this statement has 
been construed as a withdrawal of the Travel Board hearing 
request.  38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was previously denied in rating decisions issued in June 
1993, October 1994, December 1994, and January 1995, and he 
did not respond to the January 1995 rating decision within 
one year of notification of that decision.

2.  Evidence submitted since the issuance of the January 1995 
rating decision is new and bears directly and substantially 
on the question of whether the veteran has a current 
diagnosis of PTSD based upon a verified in-service stressor.

3.  The veteran does not have a current diagnosis of PTSD 
based upon either participation in combat with the enemy or a 
verifiable in-service stressor.



CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(a) (West 
1991).

2.  Evidence submitted since the January 1995 rating decision 
is new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  PTSD was not incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that entitlement 
to service connection for PTSD had previously been denied in 
rating decisions issued in June 1993, October 1994, December 
1994, and January 1995, and the veteran did not respond to 
the January 1995 rating decision within one year of 
notification of that decision.  Under Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996), the Board must initially consider 
the question of whether new and material evidence has been 
submitted in regard to a claim for service connection that 
had previously been denied in a final decision even if the RO 
denied the same claim on a de novo basis.  Here, as set forth 
below, the claims file contains new evidence, including 
military unit records and the report of an October 1998 VA 
psychiatric examination, which are relevant to the question 
of whether the veteran has a current diagnosis of PTSD based 
upon a verified in-service stressor.  The Board finds that 
this evidence bears directly and substantially on the claim 
in question and is of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the Board does not dispute the RO's consideration of 
this claim on a de novo basis.  See generally Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).

Having determined that the veteran's claim for service 
connection for PTSD should be addressed on a de novo basis, 
the Board also initially finds that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not inherently implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the VA's 
duty to assist him with the development of facts pertinent to 
his claim, as mandated by 38 U.S.C.A. § 5107(a).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this case, the 
diagnosis of PTSD is confirmed by the medical evidence of 
record.  The earliest medical evidence of record of this 
disability is a January 1993 VA hospitalization report, which 
contains a diagnosis of depression and PTSD.  This diagnosis 
is confirmed in VA psychiatric examination reports dated in 
October 1994, May 1997, and October 1998, as well as numerous 
VA hospital and outpatient treatment records. 

The Board also observes that the examiner who conducted the 
veteran's October 1998 VA examination related the veteran's 
current diagnosis of PTSD to in-service incidents reported by 
him.  Nonetheless, the veteran's diagnosis must be based upon 
either participation in combat with the enemy or a verified 
in-service stressor for service connection to be warranted, 
as noted above.  Medical nexus evidence is insufficient, in 
and of itself, to predicate the grant of service connection 
for PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  Thus, 
the question becomes whether the veteran either engaged in 
combat with the enemy during service or experienced a 
verified in-service stressor upon which the diagnosis of PTSD 
is predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board notes that the veteran had 
service in the Republic of Vietnam from April 1970 to March 
1971.  The Board has considered his military commendations.  
In this regard, the Board observes that the veteran's 
military records indicate that he was awarded the National 
Defense Service Medal; the Republic of Vietnam Campaign 
Medal, with a "60" device; the Vietnam Service Medal; and 
one overseas bar.  He has reported that he flew over 50 
helicopter missions in order to retrieve dead soldiers killed 
in action.  In an August 1994 VA hospitalization, it was 
noted that the veteran had claimed that he had been on over 
50 helicopter missions, but had no Air Medal to support his 
contention.  It was noted, further that a review of the 
veteran's military records reviewed in connection with his 
request for admittance to an in-patient PTSD program revealed 
directly contradictory information to the information he had 
been providing to the examiners although he was noted to have 
been careful to point out that he was very traumatized by 
having to retrieve dead bodies and go on helicopter missions 
to pick up dead bodies after a firefight.  Notably, in a 
December 1994 Vet Center letter, it was reported that the 
veteran had worked as a helicopter door gunner whose duties 
included being sent out to pick up dead soldiers on a medivac 
helicopter.  The Board notes that the veteran's service 
records do not confirm this and there is no indication of any 
award to the veteran to support his claim of flying 
helicopter missions.  Further, the Board also notes that the 
veteran's DA Form 20 indicates that his principal duty while 
in the Republic of Vietnam was that of a clerk including the 
battalion operations center clerk.  However, these records do 
not reflect that the veteran received such combat-related 
citations as the Purple Heart or the Combat Infantryman 
Badge, and there is no further evidence suggesting 
participation in combat with the enemy, such as treatment for 
combat-related injuries during service.  In short, the 
veteran's claims file includes no evidence, other than his 
lay assertions, to verify his claimed stressor events from 
service.  

The Board has considered whether the veteran's diagnosis of 
PTSD is based upon a verified stressor or stressors.  During 
his May 1997 VA psychiatric examination, the veteran reported 
that, during service, he was involved in body recovery and 
the burial of enemy soldiers.  He also described an incident 
in which he killed a young Vietnamese girl at point-blank 
range.  In November 1997, the RO sent the veteran a letter 
informing him of the necessity of providing very specific 
details of his stressors.  In a December 1997 response, the 
veteran again indicated that he transferred dead Americans 
and buried dead Vietnamese.  Specifically, he indicated that 
this activity was performed in Ben Hoa, Long Beach, and Cam 
Ranh Bay.  His unit at that time was the 40th Signal 
Battalion, 10th Regional Force, 5th Battalion.  The veteran 
noted that he was not able to recall the specific dates of 
these activities.  The Board also observes that, during his 
August 1999 VA hearing, the veteran indicated that he could 
not recall the names of the dead people he encountered.

The RO submitted information regarding the veteran's claimed 
stressors to the U.S. Armed Services Center for Research of 
Unit Records (Unit Records Center), and, in September 1998, 
the Unit Records Center provided records of the unit history 
of the 40th Signal Battalion to the RO.  These records 
confirm several attacks in the base area location of the 40th 
Signal Battalion.  However, these records do not indicate 
that unit elements were involved in bagging bodies or graves 
registration.  Moreover, these records contain no information 
regarding the veteran's reported killing of a young 
Vietnamese girl or any other specific Vietnamese individual.  
In fact, there is no objective evidence that the veteran was 
assigned or attached to a unit engaged in body retrieval, or 
graves registration, or that he was temporarily assigned to 
such duties.

The Board observes that the RO did not take further steps to 
retrieve "Morning Reports" of the veteran's unit.  However, 
since the veteran was unable to provide any specific names of 
the dead people he encountered in Vietnam, the Board finds no 
basis for concluding that these reports, if obtained, would 
contain information relevant to the veteran's claim.  
Moreover, the Board acknowledges that, in his August 2000 
Brief on Appeal, the veteran's representative argued that the 
hearing officer who conducted the veteran's August 1999 VA 
hearing failed to inform the veteran of the need to submit 
credible supporting evidence as to the occurrence of his 
claimed stressors and, thus, committed a violation under 
38 C.F.R. § 3.103(c)(2) (1999) warranting a remand.  However, 
the Board would point out that the veteran was informed of 
the provisions of 38 C.F.R. § 3.304(f) (1999) in the October 
1997 Statement of the Case and was reminded of the need for 
credible supporting evidence of a claimed in-service stressor 
in a November 1999 Supplemental Statement of the Case.  As 
such, there is no basis for a remand on account of a 
procedural error on the part of the RO.  38 C.F.R. § 19.9 
(1999).

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record, including the veteran's testimony, does not 
reflect participation in combat with the enemy, and there is 
no evidence showing that his current medical diagnosis of 
PTSD is based upon a verified stressor from service. As such, 
the Board finds that the preponderance of the evidence is 
against his claim for service connection for PTSD.  In 
reaching this conclusion, the Board acknowledges that, under 
38 U.S.C.A. § 5107(b) (West 1991), all doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

